In effect, this was a boundary suit instituted by appellant against appellee to locate the dividing line between his land on the north and appellee's on the south. On a trial to the court without a jury, judgment was in favor of appellee. No conclusions of law and fact were requested, and none filed. The only assignment is that the judgment was without support in the evidence. We have carefully examined the briefs of both parties and the statement of facts, and without quoting the evidence we believe it is sufficient to say that the judgment has abundant support in the record. The assignment is therefore overruled. Affirmed.
 *Page 251